Citation Nr: 0844171	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-38 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability, to include as secondary to a service-
connected right knee disability.

2.  Entitlement to service connection for a bilateral foot 
disability, to include as secondary to a service-connected 
right knee disability.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and J.D.



ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1984 to December 1984 and from June 1985 to March 
1993.

Procedural history

Service connection for a bilateral shoulder disorder was 
initially denied in a June 2001 rating decision, which the 
veteran did not appeal.  

This case comes to the Board on appeal of an October 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, which 
found new and material evidence had not been submitted to 
reopen the previously-denied bilateral shoulder claim.  The 
October 2005 RO decision also denied the veteran's claim of 
entitlement to service connection for a bilateral foot 
disability.

In May 2007, the veteran presented sworn testimony during a 
personal hearing in Washington, D.C. which was chaired by the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.  At 
that time, the veteran submitted additional medical evidence 
along with a written waiver of consideration of such evidence 
by the agency of original jurisdiction.  
See 38 C.F.R. § 20.1304 (2008); see also the May 2007 hearing 
transcript, page 25.  

In September 2007, the Board reopened the claim for service 
connection for the bilateral shoulder disability on the basis 
of receipt of new and material evidence.  Both the bilateral 
shoulder and bilateral foot claims were then remanded for 
evidentiary development.  After the additional development 
requested by the Board was accomplished, the VA Appeals 
Management Center (AMC) continued the denial of the claims in 
a June 2008 supplemental statement of the case (SSOC).

On September 4, 2008, the AMC received the veteran's request 
for an additional 60 days to submit additional evidence in 
support of his appeal.  However, no additional evidence was 
received within the 60-day period.  Indeed, the veteran's 
representative indicated on September 22, 2008 that there was 
no additional evidence or argument with respect to the issues 
before the Board.

Issues not on appeal

During his May 2007 hearing, the veteran raised the issue of 
entitlement to an increased disability rating for his 
service-connected right knee disability.
See the May 2007 hearing transcript, page 3.  As that issue 
has not yet been adjudicated by the Agency of Original 
Jurisdiction, it is referred to the RO for appropriate 
disposition.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) 
[the Board does not have jurisdiction of issues not yet 
adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).

One issue which was previously on appeal and which was 
remanded by the Board , entitlement to service connection for 
a left knee disability, was granted by the AMC in a May 2008 
decision.  Since the claim was granted, the appeal as to that 
issue has become moot.  The veteran has not, to the Board's 
knowledge, expressed dissatisfaction with that decision.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].




FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and his currently diagnosed bilateral 
shoulder disability.

2.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected right knee disability and his currently 
diagnosed bilateral shoulder disability.

3.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and his currently diagnosed bilateral foot 
disability.

4.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected right knee disability and his currently 
diagnosed bilateral foot disability.


CONCLUSIONS OF LAW

1.  A bilateral shoulder disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, (2008).

2.  A bilateral shoulder disability is not proximately due to 
nor is it the result of the veteran's service-connected right 
knee disability.  38 C.F.R. § 3.310 (2008).

3.  A bilateral foot disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

4.  A bilateral foot disability is not proximately due to nor 
is it the result of the veteran's service-connected right 
knee disability.  38 C.F.R. § 3.310 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral shoulder 
and bilateral foot disabilities.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.  As the adjudication 
of these issues involve the application of identical law to 
similar facts, the Board will address these matters together 
for the sake of brevity.

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this issue to the Veterans Benefits Administration (VBA) in 
September 2007.  The Board instructed VBA to obtain the 
veteran's temporary file from the Huntington RO and obtain VA 
medical nexus opinions.  The claims were then to be 
readjudicated.

A VA examination, to include the requested medical nexus 
opinions, was obtained in May 2008.  The claims were 
readjudicated via the June 2008 SSOC.  

The Board notes that the veteran's temporary file was not 
associated with the claims folder until November 2008, after 
the issuance of the June 2008 SSOC.  However, the contents of 
the temporary file consist of the veteran's dental records 
from service, which are not "pertinent" to the bilateral 
shoulder and foot claims that are being addressed on the 
merits in this decision.  Thus, the claims need not be 
remanded for additional consideration by the RO.  See 38 
C.F.R. § 20.1304 (2008).

Accordingly, the Board's remand instructions were complied 
with.  Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].  



The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA]. 

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in a letters from the RO 
dated May 31, 2005 and August 2, 2005, as well as an 
additional letter from the AMC [issued subsequent to the 
Board's remand] dated October 4, 2007. 

The May 2005 and August 2005 letters specifically advised the 
veteran that in order to substantiate his claims for service 
connection on a direct basis, the evidence must demonstrate 
"a relationship between your disability and an injury, 
disease or event in military service."  See the May 31, 2005 
letter at page 6; see also the August 2, 2005 letter at page 
5.  The October 2007 letter specifically advised the veteran 
of the evidentiary requirements for secondary service 
connection claims, including the necessity of evidence that 
"your service-connected disability either caused or 
aggravated your additional disability."  See the October 4, 
2007 letter at page 6.

The veteran was advised in the VCAA letters that VA would 
obtain all evidence kept by the VA and any other Federal 
agency, including VA facilities and service medical records.  
The May 2005 and August 2005 letters specifically indicated 
that outpatient records from the VA Medical Center (VAMC) in 
Martinsburg had been associated with the veteran's claims 
folder.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records that the he identified.  Included with the letters 
were copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, and the letters asked that the veteran 
complete this release so that VA could obtain these records 
on his behalf.  
The VCAA letters also informed the veteran that he must 
provide enough information about records he wished for VA to 
obtain on his behalf so that VA can request them from the 
person or agency that has them.  

The veteran was also specifically notified in the VCAA 
letters to describe or submit any additional evidence which 
he thought would support his claims.  "If there is any other 
evidence or information that you think will support your 
claim[s], please let us know.  If you have any evidence in 
your possession that pertains to your claim[s], please send 
it to us."  See the May 31, 2005 letter at page 2; see also 
the August 2, 2005 letter at page 2.  This request complies 
with the "give us everything you've got" requirement 
contained in 38 C.F.R. § 3.159 (b) in that the RO informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.  [The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there has been a significant Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue, and the veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  The veteran was provided notice as to elements (4) 
and (5), degree of disability and effective date, in a letter 
from the RO dated January 31, 2007 and the October 2007 
letter.  In any event, because the veteran's claims are being 
denied, elements (4) and (5) are moot.

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claims.  The Board 
is of course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, after the 
veteran was provided with additional VCAA and Dingess notice 
in January 2007 and October 2007, his claims were 
readjudicated in the June 2008 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claims.  Thus, any VCAA notice deficiency has 
been rectified, and there is no prejudice to the veteran in 
proceeding to consider his claims on the merits.  The veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these issues.  Therefore, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).
The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The veteran's service medical records 
and reports of VA outpatient treatment have been associated 
with the claims folder.  A VA examination, to include medical 
nexus opinions, was obtained in May 2008.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
was been ably represented by his service organization, and 
provided testimony before the undersigned in May 2007.

Relevant law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection 

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2008); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability involving the bilateral 
arms, bilateral shoulders; (2) a service-connected 
disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  

Analysis

The veteran seeks entitlement to service connection for 
bilateral shoulder and foot disabilities.  He contends that 
his bilateral shoulder and foot disabilities are related to 
his service-connected right knee disability.  See the May 
2007 hearing transcript at pages 17 and 25.  He also argues 
that his shoulder and foot problems were incurred during 
active service.  Id. at 15 and 23.

The Board will accordingly address the claims on both a 
direct and a secondary basis.

Initial matter

The record indicates that the veteran is a Gulf War veteran.  
However, based on a review of the competent and probative 
medical evidence of record, the Board has concluded that the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
pertaining to undiagnosed illness do not apply to the instant 
appeal.

Specifically, as detailed below, the medical evidence shows 
that the veteran has been diagnosed with tendonitis of the 
right shoulder, left shoulder strain, bilateral pes planus 
and bilateral hallux valgus during the May 2008 VA 
examination.  It does not appear that the veteran contends 
that he has an undiagnosed illness.  

Because bilateral shoulder and foot disabilities have been 
diagnosed, 38 U.S.C.A. § 1117 and 38 C.F.R. 3.317, which 
pertain to undiagnosed conditions, does not apply.

Direct service connection

As detailed above, in order to establish service connection 
for the claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) evidence of the 
in-service incurrence or aggravation of a disease or injury 
or evidence of a service-connected disability; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), the Board finds that the 
veteran has medical evidence of tendonitis of the right 
shoulder, left shoulder strain, bilateral pes planus and 
bilateral hallux valgus.  Hickson element (1), current 
disability, has therefore been met for both claims.  

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the medical evidence does 
not establish that bilateral shoulder or bilateral foot 
disease existed in service.  The veteran made one complaint 
of foot pain after falling on his back in September 1986.  
However, no diagnosis of a bilateral foot disability was 
rendered at that time.  Moreover, a December 1988 periodic 
examination and the veteran's November 1992 separation 
examination show no complaint or diagnosis of bilateral foot 
or shoulder disabilities.  Accordingly, in-service disease is 
not demonstrated for the claims.

With respect to in-service injury, the service medical 
records are similarly silent.  The evidence in the veteran's 
favor consists solely of his recent testimony to the effect 
that he injured his shoulders as a result of rappelling in 
service and his feet as a result of running in service.  See 
the May 2007 hearing transcript at pages 15 and 23.  No 
specific injury was identified.  

In evaluating the evidence, the Board is required to assess 
the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds the veteran's recent statements concerning 
musculoskeletal trauma in service, which were made in 
connection with his claims for monetary benefits from the 
government, are of relatively little probative value in light 
of the utterly negative service medical records and the 
pertinently negative medical history for years after service.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[personal interest may affect the credibility of testimony].  

Specifically, a review of the claims folder indicates that 
the veteran's service medical records are utterly negative 
for any musculoskeletal complaints or findings regarding the 
shoulders and feet.  There is no indication that the veteran 
was placed on physical profile or was assigned light duties 
because of shoulder or foot problems.  

Most significantly, on the veteran's report of medical 
history for his separation examination in November 1992, the 
veteran checked the box for "no" when asked if he had: 
"swollen or painful joints," "painful or 'trick' shoulder 
or elbow," and "foot trouble."  Additionally, clinical 
evaluation of the upper extremities and feet at the 
examination was normal, and the veteran made no shoulder or 
foot complaints at that time.  

Taken together, this negative evidence outweighs the 
veteran's own recent reports of shoulder and foot injuries in 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) [noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact]; see also 38 C.F.R. § 3.102 
[noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence].  

Thus, to the extent that the veteran is now contending that 
he injured his shoulders and feet during service, his recent 
statements are not credible and are far outweighed by the 
service medical records, which do not mention any such 
injury, as well as the lack of reference to such injury by 
him or in any of the medical reports for years after service.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].

The Board finds, therefore, that the preponderance of the 
probative evidence shows that injury to shoulders and feet 
and/or the onset of any shoulder or foot disabilities did not 
occur during service.

Accordingly, Hickson element (2), in-service disease or 
injury, has not been met as to both claims, and they fail on 
that basis alone.

For the sake of completeness and in the interest of clarity, 
the Board will also address the remaining Hickson element, 
medical nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) 
[the Board has the fundamental authority to decide in the 
alternative].

With respect to Hickson element (3), medical nexus, the 
veteran has submitted no competent medical nexus opinion 
relating his currently diagnosed shoulder and foot 
disabilities directly to his military service, and none 
otherwise appears of record.  In the absence of an injury to 
shoulders and feet and/or the onset of any shoulder or foot 
disabilities in service, a medical nexus opinion would seem 
to be an impossibility.  

To the extent that the veteran himself believes that his 
shoulder and foot problems are somehow related to his 
military service, it is now well established that laypersons, 
such as the veteran, without medical training are not 
competent to comment on medical matters such as etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].
Any such statements offered in support of the veteran's 
claims do not constitute competent medical evidence and 
cannot be accepted by the Board.  See also Cromley v. Brown, 
7 Vet. App. 376, 379 (1995).

It appears that the veteran may be contending that he had the 
various claimed disabilities continually after service, 
although his presentation is somewhat unclear on this point.  
The Board is of course aware of the provisions of 38 C.F.R. 
§ 3.303(b) (2008), relating to chronicity and continuity of 
symptomatology. However, as discussed above there is no 
objective medical evidence of the claimed disabilities in 
service or for years thereafter.  Supporting medical evidence 
is required.  See Voerth v. West, 13 Vet. App. 117, 120-1 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent].  Such evidence is lacking in this case.  
Continuity of symptomatology after service is therefore not 
demonstrated. 

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed bilateral shoulder and bilateral foot disabilities 
are not related to his military service.  Accordingly, 
Hickson element (3), medical nexus, has also not been 
satisfied, and the claims also fail on that basis.

Secondary service connection 

The veteran has contended more strongly that his bilateral 
shoulder and bilateral foot disabilities are due to his 
service-connected right knee disability.



As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  

With respect to Wallin element (1), current disability, as 
discussed above the veteran has been diagnosed with 
tendonitis of the right shoulder, left shoulder strain, 
bilateral pes planus and bilateral hallux valgus.  Wallin 
element (1) is accordingly satisfied for all claims.  With 
respect to Wallin element (2), service-connected disability, 
the veteran is service-connected for residuals of fracture, 
right patella status post repair and removal of retained 
wires with limitation of motion.  
Wallin element (2) is accordingly satisfied.

[The Board notes that the veteran is also service-connected 
for left knee strain associated with the service-connected 
right knee disability; however, his contentions concern only 
the right knee disability.]

With respect to critical Wallin element (3), nexus, there is 
no competent medical evidence which supports a conclusion 
that a nexus exists between the currently diagnosed bilateral 
shoulder and bilateral foot disabilities and the veteran's 
service-connected right knee disability.  Rather, there is 
competent medical evidence to the contrary.  

With regards to the veteran's bilateral shoulder 
disabilities, the May 2008 VA examiner opined: "It is not 
likely that any shoulder condition is related to the 
veteran's right knee disorder.  The calcific tendinitis of 
the right shoulder in this right-handed [veteran] who 
previously worked as an auto detailer (noted in the progress 
notes) [sic] it is very unlikely that his shoulder condition 
could be connected to right patellar fracture.  Similarly, 
left shoulder condition is unlikely to be related to right 
patellar fracture."

With regards to the veteran's foot disabilities, the May 2008 
VA examiner opined: "The veteran has bilateral hallux valgus 
and pes planus, symptomatic.  Once again, there is no note of 
significant alteration of gait due to right knee.  It is less 
than likely that bilateral pes planus and bilateral hallux 
valgus are secondary to the right knee surgery."  

To the extent that the veteran himself and his representative 
contend that a medical relationship exists between the 
service-connected right knee disability and the shoulder and 
feet disabilities, their lay opinions are entitled to no 
weight of probative value.  See Espiritu, supra.  Any such 
statements offered in support of the veteran's claims do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley, supra.

The veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claims; he has 
failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed shoulder and foot disabilities are not related to 
his service-connected right knee disability.  Accordingly, 
Wallin element (3), medical nexus, has not been satisfied, 
and the claims fail on that basis.

Conclusion

For the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
bilateral shoulder and bilateral foot disabilities on both a 
direct and secondary basis.  The benefits sought on appeal 
are accordingly denied.




ORDER

Entitlement to service connection for a bilateral shoulder 
disability, to include as secondary to a service-connected 
right knee disability, is denied.

Entitlement to service connection for a bilateral foot 
disability, to include as secondary to a service-connected 
right knee disability, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


